I would first like to congratulate Mr. Peter Thomson on his election to preside over the General Assembly at its seventy-first session, and to thank Mr. Mogens Lykketoft, President of the Assembly during the seventieth session, for his fruitful leadership of the Assembly’s work.
Kyrgyzstan supports the theme of our debate, “The Sustainable Development Goals: a universal push to transform our world”, which seems very timely to us in the wake of the Assembly’s adoption last year of the 17 Sustainable Development Goals and the conclusion of the Paris Agreement on Climate Change.
On 31 August, Kyrgyzstan marked the twenty-fifth anniversary of its independence. Over the years we have been progressing along the difficult path of building a democratic, lawful and economically developed State. Only six years have passed since the people’s revolution of April 2010, which paved the way for Kyrgyzstan’s rebirth. We are proud of what our country has achieved since then. We have taken our own particular and very difficult road to freedom and democracy, and we have paid a high price for it. The freedom-loving people of Kyrgyzstan have learned hard lessons from the mistakes of their first 20 years of independence. Today, they have emerged from that onto the road to stability and shown the world the experience that they have gained in overcoming acute social and political crises and building a free society.
Kyrgyzstan has suffered, but has made a conscious choice to build a parliamentary democracy. In October 2015, for the first time in the country’s history, we held national parliamentary elections using biometric technology. The election results were accepted by all political parties, a testimony to the unity of our people, and have been unanimously recognized as democratic by the international community. I would like to take this opportunity to express our gratitude to the Secretary-General and all friendly countries for their support for our election preparations. In 2017 we will hold presidential elections, and we urge the United Nations and our partner countries to continue supporting Kyrgyzstan’s efforts to conduct the elections to choose our next leader in accordance with international standards.
Kyrgyzstan fully supports the adoption of a comprehensive agenda for international development in the form of the 2030 Agenda for Sustainable Development. We welcome the fact that the Sustainable Development Goals take into account the lessons of the efforts to achieve the Millennium Development Goals, as well as the needs of mountainous and landlocked developing countries such as ours. For Kyrgyzstan, the biggest priority areas in the Sustainable Development Goals include poverty reduction, food security, quality education and health care, economic growth, energy and the preservation of the environment.
As we know, one of the three pillars of the 2030 Agenda consists of environmental issues. In Paris, we all worked together to reach a consensus on climate change. Kyrgyzstan fully supports that global agreement, and yesterday we signed the Paris Agreement on Climate Change on the margins of the general debate. In Kyrgyzstan, the effects of global warming are already leading to natural disasters and extreme situations, with fluctuations in the volumes of mountain rivers, excessive melting of glaciers and the degradation of unique mountain ecosystems. All of this has led to negative social consequences and significant harm to economic sectors. We estimate that the annual damage from natural disasters in Kyrgyzstan amounts to about $35 million, rendering us in need of international assistance in adapting to climate change.
We are particularly concerned about the increased melting of our glaciers, which represent Central Asia’s natural storage of water resources. The prediction is that by 2025 Kyrgyzstan’s total glacier area could shrink by an average of 30 to 40 per cent, resulting in a drop of between 25 and 35 per cent in the volumes of our rivers. Kyrgyzstan therefore supports the undertaking of joint projects aimed at conserving glaciers in countries in our region with mountain rivers.
On top of that, climate change is threatening the biodiversity of our mountain ecosystems. In particular, since the 1990s, our snow leopard population has fallen by half, from 600 to 300 animals. In 2013 we held the first Global Snow Leopard Conservation Forum, which has become the starting point for cooperation among countries that have snow leopard habitats, as well as with our international partners. Next year, Kyrgyzstan will convene a second Global Forum, where we will consider the results of the work that has been done and decide on future joint action for conserving those rare animals.
Another serious problem that cannot be solved without the international community’s participation is the presence of the numerous uranium tailings scattered throughout the countries of our region. The scale of the problem requires focused and coordinated work within the framework of resolution 68/218, entitled “The role of the international community in averting the radiation threat in Central Asia”. In that connection, we have proposed holding a high-level international forum on the resolution in May or June 2017. The Kyrgyz Republic is ready to do the necessary preparatory work for the forum along with other concerned countries and international organizations, and we hope to have the support of the international community for those efforts.
For every State, sustainable development depends on security and stability, including at the global level. Unfortunately, the current session of the General Assembly is taking place against a backdrop of international tension in Afghanistan, the countries of the Middle East and North Africa, and Ukraine. The differences between the world’s major Powers on current international political issues remain, and the pressures of sanctions persist. Such international circumstances and the confrontational attitude of some countries are not conducive to dealing with today’s challenges and threats through a collective approach conducted under United Nations auspices. Rather, their global nature demands that every country, without exception, continue to cooperate and collaborate in the interests of all humankind. We believe that the world Powers must put aside their differences and pool their efforts to combat the threats to international security.
In an era of globalization, the processes involve other countries as well as the parties to a conflict. Kyrgyzstan is no exception. We have unfortunately not been spared by phenomena such as terrorism, extremism, religious intolerance and radicalization, although they began and evolved far beyond the borders of Kyrgyzstan. We have been obliged to act to protect the interests of the State and our citizens. However, we believe it is more effective to deal with them locally from the start, in their own breeding grounds. It is crucial that we provide international assistance to the countries that are battling the problem at the national level, including within the framework of the Plan of Action to Prevent Violent Extremism proposed by the Secretary-General in January.
In combating terrorism and extremism, it is important to ensure that force is accompanied by preventive measures and intercultural dialogue. Kyrgyzstan, like every other people, ethnic group and country, has its own unique history and culture. In order to popularize the peaceful values, traditions and customs of nomadic civilization, in 2011 Kyrgyzstan launched an initiative to stage the World Nomad Games, and thus in 2014, on the shores of the mountain lake Issyk-Kul, the first-ever World Nomad Games were held. Two weeks ago, also by Issyk-Kul, we held the second World Nomad Games, in which representatives and athletes from 62 countries took part. Thousands came to watch the uniquely spectacular and original athletic contests.
The World Nomad Games are helping to strengthen mutual understanding and cooperation among countries and peoples from many different cultures and religions. With regard to , the Assembly’s resolution on the promotion of interreligious and intercultural dialogue, understanding and cooperation for peace, Kyrgyzstan supports the inclusion of a provision supporting the periodic holding of the World Nomad Games, and we are counting on support for that initiative from the States Members of the United Nations.
Kyrgyzstan believes that if the countries of Central Asia are to have sustainable development and security, they must strengthen their mutual trust and cooperation. We have been compelled to confront the fact that many of the region’s problems are a long way from being solved successfully and functionally. Our active efforts to provide regional security, liberalize trade regulations, encourage transit through inter-State road and rail routes and deal with other issues are not enough. Resolving border issues has to be a major factor in regional stability.
Unfortunately, situations today in which individual States attempt to pursue their own development at other countries’ expense and limit their opportunities are becoming more common. We believe that such trends should have no place in the modern civilized world. In order to truly protect the right to development, it is vital that we ensure that powerful States and transnational corporations do not dictate conditions, limit other countries’ development, hinder the implementation of effective projects or, especially, interfere in their internal affairs. In a civilized world no one should prevent development for some States in order to encourage it in others. We believe that any international cooperation should be based on the principles of mutual benefit and respect for each other’s interests. In order to achieve that, we believe it is vital to strengthen international law on the right of States to development.
The issue of the relationship between water and power in Central Asia deserves special attention. As we know, after the collapse of the Soviet Union, processes in Central Asia began to disintegrate. Mutually agreed- on arrangements for exchanging water and energy resources collapsed. Despite that, the Kyrgyz Republic has continued to accumulate water in its reservoirs at a time when prices of energy resources supplied by neighbouring countries have been increasing every year. Frankly, it has been a game with only one set of goalposts. In the circumstances, Kyrgyzstan has been obliged to switch to producing affordable, clean electrical power through its hydroelectric plants in order to provide its people with heat and electricity. We still have electricity shortages, especially in winter. Within the framework of its existing relationships, Kyrgyzstan, with its considerable reserves of fresh water, is not adequately compensated economically for the services it renders through its accumulation and storage of water resources that are important to the entire region.
In that connection, we believe that the countries of Central Asia should come to a unified understanding of the meaning and significance of our complex use of water and energy resources. Today the region possesses considerable potential when it comes to achieving a transition to clean energy. Implementing construction projects for hydropower stations in Kyrgyzstan and Tajikistan could meet the energy needs of every country in the region and thereby create favourable conditions for our sustainable development, while being fully consistent with the provisions of Sustainable Development Goal 7 regarding affordable, clean energy.
Another important factor in Central Asia’s regional stability is finding ways to achieve the speedy settlement of border issues based on the principles and norms of international law. We call for using exclusively political and diplomatic means to resolve current regional problems peacefully, in accordance with the principles of international law, mutual understanding and compromise, without the use or threat of use of force. For its part, Kyrgyzstan remains open to dialogue and cooperation with all interested parties.
The role of the United Nations in our combined opposition to today’s challenges and threats has grown enormously. However, alongside the Organization’s growing importance, its responsibility for taking decisions on the fate of the entire world community has also grown. For all practical purposes, the 15 members of the Security Council currently make decisions about the security issues of every country on the planet. Questions of war and peace, security and stability in every corner of the world depend on the positions they collectively arrive at. On top of that, the five permanent members of the Security Council can block any decision.
In that regard, we believe that reform of the primary international organ of the United Nations, which should take into account the interests of a much larger majority of States, is long overdue. When the Organization was created and the founding Member States numbered only 50, limiting the membership of the Security Council to 15 was justified. But now there are 193 Member States. We believe that the expansion of democracy should not be confined to States’ national borders. The time has come to introduce democratic principles into the election of members of the main organs of the United Nations, including the Security Council.
We should also reform the process for selecting the Secretary-General. We welcome the procedural changes whereby, for the first time in the Organization’s 71-year history, all Member States have had the opportunity ahead of time to get to know the candidates for that important position, and their proposed programmes, during consultations. However, we should not stop there. We are in favour of introducing direct elections for the post of Secretary-General through a vote in the General Assembly.
I would like to bring up another problem here. From 20 to 23 September, the Office for Democratic Institutions and Human Rights (ODIHR) of the Organization for Security and Cooperation in Europe (OSCE) provided a platform for the claims of Kadyrzhan Batyrov, who has been convicted by the Supreme Court of the Kyrgyz Republic and sentenced in absentia to life imprisonment for the serious crimes of organizing and fomenting inter-ethnic strife in 2010. In 2013 he was also cited by the Russian Federation in connection with an investigation of large-scale fraud. Kyrgyzstan and the OSCE have cooperated in achieving many brilliant successes. However, the ODIHR policy is fomenting a conflict that could lead to a destabilizing situation and unpredictable consequences in our country.
We are a country that has laboured to begin the process of building parliamentary democracy. We have strictly and scrupulously abided by all the OSCE and ODIHR recommendations, and will continue to do so. We believe that the aforementioned actions of the ODIHR represent a sign of extreme disrespect not only for a State’s judicial system but also to the entire people of Kyrgyzstan. We can only see it as a challenge to the Kyrgyz Republic as it treads the thorny, difficult path towards building a genuine democracy. In this way, the annual meetings of ODIHR could become a platform where criminal elements who have committed very serious crimes have the right to speak. If ODIHR acts this way with regard to Kyrgyzstan and other countries today, it is possible that in future it could see representatives of the terrorists of the Islamic State, soaked in the blood of their horrific crimes against humanity, participating in its efforts. The Kyrgyz Republic fully shares the democratic values of the OSCE, and we act to uphold them. However, we categorically reject double standards and the transformation of that organization into an institution of provocation and intervention into the domestic affairs of sovereign States.
In conclusion, I would like to reaffirm our conviction that the implementation of the Sustainable Development Goals and the Paris climate agreement should remain a top priority in the international community’s coordinated initiatives. We must ensure that no one be left behind, and especially not the mountainous landlocked developing countries. We must vanquish the destructive forces of terrorism and extremism, which undermine peace and stability throughout the world. In this matter, we need the full cooperation of leading world Powers. They should also stop imposing sanctions on each other, as that affects other countries.
The role of the United Nations in our joint efforts to counter contemporary challenges and threats is becoming increasingly significant. We call for full support for and a strengthening of our Organization to collectively address global challenges to advance sustainable development.
